Exhibit 10.2

[Insert Dealer Name]

[Insert Dealer Address]

[            ], 2019

 

To:

Akamai Technologies, Inc.

150 Broadway

Cambridge, Massachusetts 02142

Attention:             Edward McGowan, Executive Vice President & Chief
Financial Officer

Telephone No.:    (617) 444-3000

Facsimile No.:     (617) 444-3001

 

Re:

      [Base][Additional] Warrants

      The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the Warrants issued by Akamai Technologies, Inc.
(“Company”) to [                    ] (“Dealer”) as of the Trade Date specified
below (the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. This Confirmation
shall replace any previous agreements and serve as the final documentation for
the Transaction.

      The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”), are incorporated
into this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern.

      Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1.           This Confirmation evidences a complete and binding agreement
between Dealer and Company as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall supplement, form a part of, and be
subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if Dealer and Company had executed an agreement in such form
(but without any Schedule except for the election of the laws of the State of
New York as the governing law (without reference to choice of law doctrine)) on
the Trade Date. In the event of any inconsistency between provisions of the
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates. The parties hereby agree
that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

2.           The Transaction is a Warrant Transaction, which shall be considered
a Share Option Transaction for purposes of the Equity Definitions. The terms of
the particular Transaction to which this Confirmation relates are as follows:

 

General Terms.

    

Trade Date:

   [            ], 2019  

Effective Date:

   The second Exchange Business Day immediately prior to the Premium Payment
Date  

Warrants:

   Equity call warrants, each giving the holder the right to purchase a number
of Shares equal to the Warrant Entitlement at a price per Share equal to the
Strike Price, subject to the terms set forth under the caption “Settlement
Terms” below. For the purposes of the Equity Definitions, each reference to a
Warrant herein shall be deemed to be a reference to a Call Option.



--------------------------------------------------------------------------------

          

Warrant Style:

   European  

Seller:

   Company  

Buyer:

   Dealer  

Shares:

   The common stock of Company, par value USD 0.01 per share (Exchange symbol
“AKAM”)  

Number of Warrants:

   [                    ]. For the avoidance of doubt, the Number of Warrants
shall be reduced by any Warrants exercised or deemed exercised hereunder. In no
event will the Number of Warrants be less than zero.  

Warrant Entitlement:

   One Share per Warrant  

Strike Price:

   USD [        ]      Notwithstanding anything to the contrary in the
Agreement, this Confirmation or the Equity Definitions, in no event shall the
Strike Price be subject to adjustment to the extent that, after giving effect to
such adjustment, the Strike Price would be less than USD [        ], except for
any adjustment pursuant to the terms of this Confirmation and the Equity
Definitions in connection with stock splits or similar changes to Company’s
capitalization.  

Premium:

   USD [        ]  

Premium Payment Date:

   [            ], 2019  

Exchange:

   The NASDAQ Global Select Market  

Related Exchange(s):

   All Exchanges   Procedures for Exercise.     

Expiration Time:

   The Valuation Time  

Expiration Dates:

   Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 60th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall (i) make adjustments, if
applicable, to the Daily Number

 

2



--------------------------------------------------------------------------------

     of Warrants or shall reduce such Daily Number of Warrants to zero for which
such day shall be an Expiration Date and shall designate a Scheduled Trading Day
or a number of Scheduled Trading Days as the Expiration Date(s) for the
remaining Daily Number of Warrants or a portion thereof for the originally
scheduled Expiration Date and (ii) if the Daily Number of Warrants for such
Disrupted Day is not reduced to zero, determine the Settlement Price for such
Disrupted Day based on transactions in the Shares on such Disrupted Day taking
into account the nature and duration of such Market Disruption Event on such
day; and provided further that if such Expiration Date has not occurred pursuant
to this clause as of the eighth Scheduled Trading Day following the last
scheduled Expiration Date under the Transaction, the Calculation Agent shall
have the right to declare such Scheduled Trading Day to be the final Expiration
Date and, in such case, the Calculation Agent shall determine its good faith
estimate of the fair market value for the Shares as of the Valuation Time on
that eighth Scheduled Trading Day or on any subsequent Scheduled Trading Day, as
the Calculation Agent shall determine using commercially reasonable means. Any
Scheduled Trading Day on which, as of the date hereof, the Exchange is scheduled
to close prior to its normal close of trading shall be deemed not to be a
Scheduled Trading Day; if a closure of the Exchange prior to its normal close of
trading on any Scheduled Trading Day is scheduled following the date hereof,
then such Scheduled Trading Day shall be deemed to be a Disrupted Day in full.  

First Expiration Date:

   December 1, 2027 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to “Market Disruption Event” below.  

Daily Number of Warrants:

   For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to the provision opposite the caption
“Expiration Dates” above.  

Automatic Exercise:

   Applicable; and means that for each Expiration Date, a number of Warrants
equal to the Daily Number of Warrants for such Expiration Date will be deemed to
be automatically exercised at the Expiration Time on such Expiration Date.  

Market Disruption Event:

  

Section 6.3(a) of the Equity Definitions is hereby amended by replacing clauses
(ii) and (iii) in their entirety with “(ii) an Exchange Disruption, (iii) an
Early Closure or (iv) a Regulatory Disruption, in each case, that the
Calculation Agent determines is material.”

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words “Scheduled Closing Time” in the
fourth line thereof.

 

3



--------------------------------------------------------------------------------

 

Regulatory Disruption:

   Any event that Dealer, in its good faith, commercially reasonable discretion,
determines makes it appropriate with regard to any legal, regulatory or
self-regulatory requirements or related policies and procedures, for Dealer to
refrain from or decrease any market activity in connection with the Transaction.
Dealer shall notify Company as soon as reasonably practicable that a Regulatory
Disruption has occurred and the Expiration Dates affected by it, in which case,
subject to Section 6.3(a) of the Equity Definitions, each such scheduled
Expiration Date shall be deemed to be a Disrupted Day in full.   Valuation
Terms.     

Valuation Time:

   Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.  

Valuation Date:

   Each Exercise Date   Settlement Terms.     

Settlement Method Election:

   Applicable; provided that (i) references to “Physical Settlement” in
Section 7.1 of the Equity Definitions shall be replaced by references to “Net
Share Settlement”; (ii) Company may elect Cash Settlement only if Company
represents and warrants to Dealer in writing on the date of such election that
(A) Company is not in possession of any material non-public information
regarding Company or the Shares, (B) Company is electing Cash Settlement in good
faith and not as part of a plan or scheme to evade compliance with the federal
securities laws, and (C) the assets of Company at their fair valuation exceed
the liabilities of Company (including contingent liabilities), and Company has
the ability to pay its debts and obligations as such debts mature; and (iii) the
same election of settlement method shall apply to all Expiration Dates
hereunder.  

Electing Party:

   Company  

Settlement Method Election Date:

   The third Scheduled Trading Day immediately preceding the scheduled First
Expiration Date.  

Default Settlement Method:

   Net Share Settlement  

Net Share Settlement:

   If Net Share Settlement is applicable, then on the relevant Settlement Date,
Company shall deliver to Dealer a number of Shares equal to the Share Delivery
Quantity for such Settlement Date to the account specified herein free of
payment through the Clearance System and Company shall pay to Dealer any
Fractional Share Amount. Dealer shall be treated as the holder of record of such
Shares at the time of delivery of such Shares or, if earlier, at 5:00 p.m. (New
York City time) on such Settlement Date.

 

4



--------------------------------------------------------------------------------

 

Cash Settlement:

   If Cash Settlement is applicable, on the relevant Settlement Date, Company
shall pay to Dealer an amount of cash in USD equal to the Net Share Settlement
Amount for such Settlement Date.  

Share Delivery Quantity:

   For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date, rounded
down to the nearest whole number.      Section 9.7 of the Equity Definitions is
hereby amended by (i) replacing the words “Number of Shares to be Delivered”
with the words “Share Delivery Quantity” in the second and third lines thereof
and (ii) deleting the parenthetical in clause (a) thereof.  

Net Share Settlement Amount:

   For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.  

Settlement Price:

   For any Valuation Date, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page “AKAM <equity>
AQR” (or any successor thereto) in respect of the period from the scheduled
opening time of the Exchange to the Scheduled Closing Time on such Valuation
Date (or if such volume-weighted average price is unavailable, the market value
of one Share on such Valuation Date, as determined by the Calculation Agent).
Notwithstanding the foregoing, if (i) any Expiration Date is a Disrupted Day and
(ii) the Calculation Agent determines that such Expiration Date shall be an
Expiration Date for fewer than the otherwise applicable Daily Number of
Warrants, as described above, then the Settlement Price for the relevant
Valuation Date shall be the volume-weighted average price per Share on such
Valuation Date on the Exchange, as determined by the Calculation Agent based on
such sources as it deems appropriate using a volume-weighted methodology, for
the portion of such Valuation Date for which the Calculation Agent determines
there is no Market Disruption Event.  

Settlement Dates:

   As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(l)(i) hereof; provided that Section 9.4 of the Equity Definitions is
hereby amended by (i) inserting the words “or cash” immediately following the
word “Shares” in the first line thereof and (ii) inserting the words “for the
Shares” immediately following the words “Settlement Cycle” in the second line
thereof.

 

5



--------------------------------------------------------------------------------

 

Other Applicable Provisions:

   If Net Share Settlement is applicable, the provisions of Sections 9.1(c),
9.8, 9.9, 9.11 and 9.12 of the Equity Definitions will be applicable; except
that all references in such provisions to “Physically-settled” shall be read as
references to “Net Share Settled.” “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to that Warrant.  

Representation and Agreement:

   Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to Dealer may be, upon delivery, subject
to restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws, except as described in Section 9(n)
hereof. 3.   Additional Terms applicable to the Transaction.   Adjustments
applicable to the Transaction:     

Method of Adjustment:

   Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.
  Extraordinary Events applicable to the Transaction:  

New Shares:

   Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting
the text in clause (i) thereof in its entirety (including the word “and”
following clause (i)) and replacing it with the phrase “publicly quoted, traded
or listed (or whose related depositary receipts are publicly quoted, traded or
listed) on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)” and (b) by
inserting immediately prior to the period the phrase “and (iii) of an entity or
person that is a corporation organized under the laws of the United States, any
State thereof or the District of Columbia that either (1) becomes the Company
under the Transaction following such Merger Event or Tender Offer or (2) wholly
owns the Company under the Transaction following such Merger Event or Tender
Offer (which Company is an entity or person that is organized under the laws of
the United States, any State thereof or the District of Columbia) and fully and
unconditionally guarantees the obligations of Company under the Transaction”.  
Consequence of Merger Events:  

Merger Event:

   Applicable; provided that if an event occurs that would otherwise constitute
both a Merger Event under Section 12.1(b) of the Equity Definitions and an
Additional

 

6



--------------------------------------------------------------------------------

     Termination Event under Section 9(i)(ii)(B) of this Confirmation, the
provisions of Section 12.2 of the Equity Definitions will apply.  

Share-for-Share:

   Modified Calculation Agent Adjustment  

Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)  

Share-for-Combined:

   Component Adjustment (Calculation Agent Determination)   Consequence of
Tender Offers:  

Tender Offer:

   Applicable; provided that Section 12.1(d) of the Equity Definitions is hereby
amended by (i) inserting the word “similar” immediately prior to the word
“event” in the second line thereof and (ii) replacing “10%” with “20%” in the
third line thereof; and provided further that if an event occurs that would
otherwise constitute both a Tender Offer under Section 12.1(d) of the Equity
Definitions and an Additional Termination Event under Section 9(i)(ii)(A) of
this Confirmation, the provisions of Section 12.3 of the Equity Definitions will
apply.  

Share-for-Share:

   Modified Calculation Agent Adjustment  

Share-for-Other:

   Modified Calculation Agent Adjustment  

Share-for-Combined:

   Modified Calculation Agent Adjustment   Announcement Event:    If an
Announcement Date occurs in respect of (x) a Merger Event (for the avoidance of
doubt, determined without regard to the language in the definition of “Merger
Event” following the definition of “Reverse Merger” therein) or Tender Offer,
(y) any potential acquisition by Issuer and/or its subsidiaries where the
aggregate consideration exceeds 35% of the market capitalization of Issuer as of
the relevant Announcement Date (an “Acquisition Transaction”) or (z) a
transaction or event or series of transactions or events that, if completed,
would lead to a Merger Event, Tender Offer or Acquisition Transaction (such
occurrence, an “Announcement Event”), then on one or more occasions on or after
the relevant Announcement Date up to, and including, the earliest of the
Expiration Date, Early Termination Date or other date of cancellation (each, an
“Announcement Event Adjustment Date”) in respect of each Warrant, the
Calculation Agent will determine the economic effect on such Warrant of the
Announcement Event (regardless of whether the Announcement Event actually
results in a Merger Event, Tender Offer or Acquisition Transaction, and taking
into account solely changes in volatility, expected dividends, stock loan rate
or liquidity relevant to the Shares or the Transaction whether prior to or after
the Announcement Event or for any period of time, including, without limitation,
if applicable, the period from the Announcement Event to

 

7



--------------------------------------------------------------------------------

     the relevant Announcement Event Adjustment Date). If the Calculation Agent
determines that such economic effect on any Warrant is material, then on each
Announcement Event Adjustment Date for such Warrant, the Calculation Agent may
make such adjustment to the exercise, settlement, payment or any other terms of
such Warrant as the Calculation Agent determines appropriate to account for such
economic effect, it being understood that any adjustment in respect of an
Announcement Event shall take into account any earlier adjustment relating to
the same Announcement Event.   Announcement Date:    The definition of
“Announcement Date” in Section 12.1(l) of the Equity Definitions is hereby
amended by (i) replacing the words “a firm” with the word “any” in the second
and fourth lines thereof, (ii) replacing the word “leads to the” with the words
“, if completed, would lead to a” in the third and the fifth lines thereof,
(iii) replacing the words “voting shares” with the word “Shares” in the fifth
line thereof, (iv) inserting the words “by (x) Company or any acquirer in, or
other contemplated party to, the relevant transaction, (y) the board of
directors of Company or any such acquirer or contemplated party, or (z) any
advisor to or agent of Company or any such acquirer or other contemplated party”
after the word “announcement” in the second and the fourth lines thereof, (v)
inserting the word “potential” following the words “in the case of a” at the
beginning of clauses (i) and (ii) therein, (vi) inserting the words “or
Acquisition Transaction” after the words “Merger Event” in the second line
thereof and (vii) inserting the words “or Acquisition Transaction, as the case
may be” after the words “Merger Event” in the third line thereof. An Acquisition
Transaction shall be an “Extraordinary Event” for purposes of Section 12.1(l) of
the Equity Definitions.   Nationalization, Insolvency or Delisting:   
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.   Additional Disruption Events:     

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (a) adding in the last line after “on its tax position)” the
following: “; provided

 

8



--------------------------------------------------------------------------------

     that such party has undertaken, and was unable after using commercially
reasonable efforts, to utilize alternative Hedge Positions on commercially
reasonable pricing terms, as long as (i) it would not violate any applicable
law, rule, regulation or policy of such party to hold, acquire or dispose of
such alternative Hedge Positions or Shares and (ii) such party would not incur a
materially increased cost in performing its obligations under such Transaction
or entering into and performing such alternative Hedge Positions (including,
without limitation, due to any tax, duty, expense or fee, or any increase in tax
liability, decrease in tax benefit or other adverse effect on its tax position),
(b) replacing the parenthetical beginning after the word “regulation” in the
second line thereof with the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute),” and (c) replacing the
word “Shares” with the phrase “Hedge Positions”.  

Failure to Deliver:

   Not Applicable  

Insolvency Filing:

   Applicable  

Hedging Disruption:

   Applicable; provided that:     

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting after the word “necessary” in the third line thereof the words “in
its reasonable discretion”, (b) inserting the following words at the end of
clause (A) thereof: “in the manner contemplated by the Hedging Party on the
Trade Date” and (c) inserting the following two phrases at the end of such
Section:

    

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

    

(ii)  Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

Increased Cost of Hedging:

   Not Applicable  

Loss of Stock Borrow:

   Applicable  

Maximum Stock Loan Rate:

   100 basis points  

Increased Cost of Stock Borrow:

   Applicable  

Initial Stock Loan Rate:

   25 basis points

 

9



--------------------------------------------------------------------------------

    

Hedging Party:

   For all applicable Additional Disruption Events, Dealer.    Determining
Party:    For all applicable Extraordinary Events, Dealer; provided that
following any determination or calculation by the Determining Party hereunder,
upon a written request from either party, the Determining Party will promptly
(but in any event within three Scheduled Trading Days) provide to such party a
statement displaying in reasonable detail the basis for such determination or
calculation (including, without limitation, any quotes, market data or
information from internal or external sources and any assumptions used in making
such determination or calculation) as the case may be (it being understood that
the Determining Party shall not be required to disclose any proprietary models
or information or confidential models or information used by it in connection
with such determination or calculation, as the case may be).    Non-Reliance:   
Applicable    Agreements and Acknowledgments       Regarding Hedging Activities:
   Applicable    Additional Acknowledgments:    Applicable 4.    Calculation
Agent.    Dealer, unless an Event of Default has occurred and is continuing
pursuant to Section 5(a)(vii) of the Agreement with respect to which Dealer is
the Defaulting Party, in which case Company shall have the right to designate a
nationally recognized third-party dealer in over-the-counter corporate equity
derivatives to replace Dealer as Calculation Agent, and the parties shall work
in good faith to execute any appropriate documentation required by such
replacement Calculation Agent. All calculations and determinations by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner. Following any determination or calculation by the Calculation Agent
hereunder, upon a written request from either party, the Calculation Agent will
promptly (but in any event within three Scheduled Trading Days) provide to such
party a statement displaying in reasonable detail the basis for such
determination or calculation (including, without limitation, any quotations,
market data or information from internal or external sources and any assumptions
used in making such determination or calculation), as the case may be (it being
understood that the Calculation Agent shall not be required to disclose any
proprietary models or information or confidential models or information used by
it in connection with such determination or calculation, as the case may be).

5.    Account Details.      (a)   Account for payments to Company:      Bank:   
JPMorgan Chase Bank      ABA#:    021000021      SWIFT:    CHASUS33     
Acct Name:    AKAMAI TECHNOLOGIES INC.      Acct No.:    323227414      Account
for delivery of Shares from Company:      To be provided by Company.

 

10



--------------------------------------------------------------------------------

   (b)    Account for payments to Dealer:       Bank:    [                    ]
         [                    ]          [                    ]       ABA#:   
[                    ]       SWIFT:    [                    ]       Acct Name:
   [                    ]       Acct No.:    [                    ]      
Account for delivery of Shares to Dealer:           To be provided by Dealer. 6.
   Offices.      (a)    The Office of Company for the Transaction is:
Inapplicable, Company is not a Multibranch Party.      (b)    The Office of
Dealer for the Transaction is: [                    ]          
[                    ]           [                    ]          
[                    ] 7.    Notices.    (a)    Address for notices or
communications to Company:       To:    Akamai Technologies, Inc.          150
Broadway (145 Broadway effective November 1, 2019)          Cambridge,
Massachusetts 02142       Attention:    Edward McGowan, Executive Vice
President & Chief Financial Officer       Telephone:    (617) 444-3000      
Facsimile:    (617) 444-3001       Email:    emcgowan@akamai.com       With a
copy of all legal notices to:          Akamai Technologies, Inc.          150
Broadway (145 Broadway effective November 1, 2019)          Cambridge,
Massachusetts 02142       Attention:    Aaron Ahola, Executive Vice President,
General Counsel & Corporate Secretary       Facsimile:    (617) 444-3001      
Email:    aahola@akamai.com       With a copy of all legal notices to:         
Wilmer Cutler Pickering Hale and Dorr LLP          60 State Street         
Boston, Massachusetts 02109       Attention:    Susan Murley       Facsimile:   
(617) 526-5000           Email:    susan.murley@wilmerhale.com

 

11



--------------------------------------------------------------------------------

   (b)    Address for notices or communications to Dealer:       To:   
[                    ]          [                    ]         
[                    ]       Attention:    [                    ]      
Telephone:    [                    ]       Facsimile:    [                    ]
      Email:    [                    ]       With a copy to:   
[                    ]          [                    ]         
[                    ]       Attention:    [                    ]      
Telephone:    [                    ]       Facsimile:    [                    ]
      Email:    [                    ]

 

8.   Representations and Warranties of Company.     Company hereby represents
and warrants to Dealer that each of the representations and warranties of
Company set forth in
Section 1 of the Purchase Agreement (the “Purchase Agreement”), dated as of
August [            ], 2019, among Company
and J.P. Morgan Securities LLC, Morgan Stanley & Co. LLC and BofA Securities,
Inc., as representatives of the Initial
Purchasers party thereto (the “Initial Purchasers”), is true and correct and is
hereby deemed to be repeated to Dealer as if set
forth herein. Company hereby further represents and warrants to Dealer on the
date hereof, on and as of the Premium
Payment Date and, in the case of the representations in Section 8(d), at all
times until termination of the Transaction, that:   (a)    Company has all
necessary corporate power and authority to execute, deliver and perform its
obligations in respect of the Transaction; such execution, delivery and
performance have been duly authorized by all necessary corporate action on
Company’s part; and this Confirmation has been duly and validly executed and
delivered by Company and constitutes its valid and binding obligation,
enforceable against Company in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.   (b)    Neither the
execution and delivery of this Confirmation nor the incurrence or performance of
obligations of Company hereunder will conflict with or result in a breach of
(i) the certificate of incorporation or by-laws (or any equivalent documents) of
Company, (ii) any applicable law or regulation, or any order, writ, injunction
or decree of any court or governmental authority or agency, or (iii) any
agreement or instrument filed as an exhibit to Company’s Annual Report on Form
10-K for the year ended December 31, 2018, as updated by any subsequent filings,
to which Company or any of its subsidiaries is a party or by which Company or
any of its subsidiaries is bound or to which Company or any of its subsidiaries
is subject, or constitute a default under, or result in the creation of any lien
under, any such agreement or instrument, other than, in the case of clause
(iii), any such conflict, breach, default or lien that would not have a material
adverse effect on Company’s ability to perform its obligations under the
Transaction.   (c)    No consent, approval, authorization, or order of, or
filing with, any governmental agency or body or any court is required in
connection with the execution, delivery or performance by Company of this
Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act of 1933, as amended (the “Securities Act”) or
state securities laws.

 

12



--------------------------------------------------------------------------------

  (d)    A number of Shares equal to the Maximum Number of Shares (as defined
below) (the “Warrant Shares”) have been reserved for issuance by all required
corporate action of Company. The Warrant Shares have been duly authorized and,
when delivered against payment therefor (which may include Net Share Settlement
in lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.   (e)    Company is not and, after
consummation of the transactions contemplated hereby, will not be required to
register as an “investment company,” as such term is defined in the Investment
Company Act of 1940, as amended.   (f)    Company is an “eligible contract
participant,” as such term is defined in Section 1a(18) of the Commodity
Exchange Act, as amended.   (g)    Company is not, on the date hereof, in
possession of any material non-public information with respect to Company or the
Shares.   (h)    No state or local (including any non-U.S. jurisdiction’s) law,
rule, regulation or regulatory order applicable to the Shares would give rise to
any reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.
  (i)    Company (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50 million.   (j)    The assets of Company do not
constitute “plan assets” under the Employee Retirement Income Security Act of
1974, as amended, the Department of Labor Regulations promulgated thereunder or
similar law.   (k)    Company has received, read and understands the OTC Options
Risk Disclosure Statement provided by Dealer and a copy of the most recent
disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”. 9.  

Other Provisions.

  (a)    Opinions. Company shall deliver to Dealer an opinion of counsel, dated
as of the Premium Payment Date, with respect to the matters set forth in
Sections 8(a) through (d) of this Confirmation. Delivery of such opinion to
Dealer shall be a condition precedent for the purpose of Section 2(a)(iii) of
the Agreement with respect to each obligation of Dealer under Section 2(a)(i) of
the Agreement.   (b)    Repurchase Notices. Company shall, on any day on which
Company effects any repurchase of Shares, promptly give Dealer a written notice
of such repurchase (a “Repurchase Notice”) on such day if following such
repurchase, the number of outstanding Shares on such day, subject to any
adjustments provided herein, is (i) less than [                    ] million (in
the case of the first such notice)

 

13



--------------------------------------------------------------------------------

     or (ii) thereafter more than [                    ] million less than the
number of Shares included in the immediately preceding Repurchase Notice.
Company agrees to indemnify and hold harmless Dealer and its affiliates and
their respective officers, directors, employees, affiliates, advisors, agents
and controlling persons (each, an “Indemnified Person”) from and against any and
all losses (including losses relating to Dealer’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person actually may become subject to, as a result of Company’s
failure to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify Company in
writing, and Company, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Company may designate in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding.
Company shall not be liable for any settlement of any proceeding effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, Company agrees to indemnify any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Company shall not be liable for any losses, claims, damages or
liabilities (or expenses relating thereto) of any Indemnified Person that result
from the bad faith, gross negligence or willful misconduct of such Indemnified
Person. Company shall not, without the prior written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person is or could have been a party and indemnity
could have been sought hereunder by such Indemnified Person, unless such
settlement includes an unconditional release of such Indemnified Person from all
liability on claims that are the subject matter of such proceeding on terms
reasonably satisfactory to such Indemnified Person. If the indemnification
provided for in this paragraph is unavailable to an Indemnified Person or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then Company under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities. The remedies provided for in this paragraph are not exclusive and
shall not limit any rights or remedies which may otherwise be available to any
Indemnified Person at law or in equity; provided that in no event shall Company
be responsible hereunder for any fees and expenses of more than one counsel (in
addition to any local counsel) for all Indemnified Persons in connection with
any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand in the same jurisdiction. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.   (c)
   Regulation M. Company is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of any securities of Company, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Company shall not, until the second
Scheduled Trading Day immediately following the Effective Date, engage in any
such distribution.   (d)    No Manipulation. Company is not entering into the
Transaction to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for the Shares) or to raise or depress
or otherwise manipulate the price of the Shares (or any security convertible
into or exchangeable for the Shares) or otherwise in violation of the Exchange
Act.

 

14



--------------------------------------------------------------------------------

  (e)    Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign all or any part of its
rights or obligations under the Transaction to any third party; provided that
(x) an Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment, and (y) Dealer shall be
responsible for all reasonable costs and expenses, including reasonable counsel
fees, incurred by Company in connection with such transfer or assignment. If at
any time at which (A) the Section 16 Percentage exceeds 8%, (B) the Warrant
Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable
Share Limit (if any applies) (any such condition described in clauses (A), (B)
or (C), an “Excess Ownership Position”), Dealer is unable after using its
commercially reasonable efforts to effect a transfer or assignment of Warrants
to a third party on pricing terms reasonably acceptable to Dealer and within a
time period reasonably acceptable to Dealer such that no Excess Ownership
Position exists, then Dealer may designate any Exchange Business Day as an Early
Termination Date with respect to a portion of the Transaction (the “Terminated
Portion”), such that following such partial termination no Excess Ownership
Position exists. In the event that Dealer so designates an Early Termination
Date with respect to a Terminated Portion, a payment shall be made pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Warrants equal to the number of Warrants underlying the
Terminated Portion, (2) Company were the sole Affected Party with respect to
such partial termination and (3) the Terminated Portion were the sole Affected
Transaction (and, for the avoidance of doubt, the provisions of Section 9(k)
shall apply to any amount that is payable by Company to Dealer pursuant to this
sentence as if Company were not the Affected Party); provided that in
calculating any amount due following such designation, Dealer shall act in good
faith and a commercially reasonable manner and upon written request from
Company, Dealer will promptly provide to Company a statement displaying in
reasonable detail the basis for such calculation (it being understood that
Dealer shall not be required to disclose any proprietary models or information
or confidential models or information used by it in connection with such
calculation). The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates or any other person subject to aggregation
with Dealer for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, or any “group” (within the meaning of Section 13 of the
Exchange Act) of which Dealer is or may be deemed to be a part beneficially owns
(within the meaning of Section 13 of the Exchange Act), without duplication, on
such day (or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. The “Warrant Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the sum of (1) the product of the Number of Warrants and the Warrant
Entitlement and (2) the aggregate number of Shares underlying any other warrants
purchased by Dealer from Company, and (B) the denominator of which is the number
of Shares outstanding. The “Share Amount” as of any day is the number of Shares
that Dealer and any person whose ownership position would be aggregated with
that of Dealer (Dealer or any such person, a “Dealer Person”) under any law,
rule, regulation, regulatory order or organizational documents or contracts of
Company that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion. The “Applicable Share Limit” means a number of Shares equal to
(A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding. Notwithstanding any other provision in this Confirmation to
the contrary requiring or allowing Dealer to purchase, sell, receive or deliver
any Shares or other securities, or make or

 

15



--------------------------------------------------------------------------------

    receive any payment in cash, to or from Company, Dealer may designate any of
its affiliates to purchase, sell, receive or deliver such Shares or other
securities, or make or receive such payment in cash, and otherwise to perform
Dealer’s obligations in respect of the Transaction and any such designee may
assume such obligations. Dealer shall be discharged of its obligations to
Company to the extent of any such performance.   (f)   Dividends. If at any time
during the period from and including the Effective Date, to and including the
last Expiration Date, an ex-dividend date for a cash dividend or distribution
(whether or not extraordinary) occurs with respect to the Shares, then the
Calculation Agent will adjust any of the Strike Price, Number of Warrants and/or
Daily Number of Warrants to preserve the fair value of the Warrants to Dealer
after taking into account such dividend.   (g)   [Insert relevant Dealer agency
language, if any.] [Reserved.]   (h)   Adjustments. For the avoidance of doubt,
whenever the Calculation Agent is called upon to make an adjustment pursuant to
the terms of this Confirmation or the Equity Definitions to take into account
the effect of an event, the Calculation Agent shall make such adjustment by
reference to the effect of such event on the Hedging Party, assuming that the
Hedging Party maintains a commercially reasonable hedge position.   (i)  
Additional Provisions.     (i)   Amendments to the Equity Definitions:       (A)
  Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the word “an”; and
adding the phrase “or Warrants” at the end of the sentence.       (B)  
Section 11.2(c) of the Equity Definitions is hereby amended by (w) replacing the
words “a diluting or concentrative” with “an” in the fifth line thereof,
(x) adding the phrase “or Warrants” after the words “the relevant Shares” in the
same sentence, (y) deleting the words “diluting or concentrative” in the sixth
to last line thereof and (z) deleting the phrase “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing it
with the phrase “(and, for the avoidance of doubt, adjustments may be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares).”       (C)   Section 11.2(e)(vii) of
the Equity Definitions is hereby amended by (x) replacing the words “other
event” with the words “action by the Issuer” and (y) deleting the words
“diluting or concentrative” and replacing them with the word “material”; and
adding the phrase “or Warrants” at the end of the sentence.       (D)  
Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:         (x)
   deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and         (y)    replacing the phrase “neither the Non-Hedging Party nor the
Lending Party lends Shares” with the phrase “such Lending Party does not lend
Shares” in the penultimate sentence.       (E)   Section 12.9(b)(v) of the
Equity Definitions is hereby amended by:         (x)    adding the word “or”
immediately before subsection “(B)” and deleting the comma at the end of
subsection (A); and

 

16



--------------------------------------------------------------------------------

        (y)    (1) deleting subsection (C) in its entirety, (2) deleting the
word “or” immediately preceding subsection (C), (3) replacing the words “either
party” with the words “the Hedging Party” in the penultimate sentence and
(4) deleting clause (X) in the final sentence.     (ii)   Notwithstanding
anything to the contrary in this Confirmation, upon the occurrence of one of the
following events, with respect to the Transaction, (1) Dealer shall have the
right to designate such event an Additional Termination Event and designate an
Early Termination Date pursuant to Section 6(b) of the Agreement, (2) Company
shall be deemed the sole Affected Party with respect to such Additional
Termination Event and (3) the Transaction shall be deemed the sole Affected
Transaction (provided that with respect to any such Additional Termination
Event, Dealer may choose to treat part of the Transaction as the sole Affected
Transaction, in which case the remainder of the Transaction shall continue in
full force and effect); provided that if Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, (a) a payment
shall be made pursuant to Section 6 of the Agreement as if an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Transaction and a Number of Warrants equal to the number of Warrants
included in the terminated portion of the Transaction, and (b) for the avoidance
of doubt, the Transaction shall remain in full force and effect except that the
Number of Warrants shall be reduced by the number of Warrants included in such
terminated portion):       (A)   A “person” or “group” within the meaning of
Section 13(d) of the Exchange Act, other than Company, its wholly owned
subsidiaries and its and their employee benefit plans, files a Schedule TO or
any schedule, form or report under the Exchange Act disclosing that such person
or group has become the direct or indirect “beneficial owner,” as defined in
Rule 13d-3 under the Exchange Act, of the common equity of Company representing
more than 50% of the voting power of such common equity.       (B)   The
consummation of (I) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision or combination) as a
result of which the Shares would be converted into, or exchanged for, stock,
other securities, other property or assets or (II) any share exchange,
consolidation or merger of Company pursuant to which the Shares will be
converted into cash, securities or other property or assets or (III) any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Company and its subsidiaries,
taken as a whole, to any person other than one of Company’s wholly owned
subsidiaries; provided, however, that any merger or consolidation of Company
solely for the purpose of changing its jurisdiction of incorporation that
results in a reclassification, conversion or exchange of outstanding Shares
solely into shares of common stock of the surviving entity shall not constitute
an Additional Termination Event pursuant to this clause (B). Notwithstanding the
foregoing, any transaction or transactions set forth in this clause (B) shall
not constitute an Additional Termination Event if (x) at least 90% of the
consideration received or to be received by holders of the Shares, excluding
cash payments for fractional Shares, in connection with such transaction or
transactions consists of shares of common stock that are listed or quoted on any
of The New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or any of their respective successors) or that will be so listed
or quoted when issued or exchanged in connection with such transaction or
transactions, and (y) as a result of such transaction or transactions, the
Shares will consist of such consideration, excluding cash payments for
fractional Shares.       (C)   Company’s stockholders approve any plan or
proposal for the liquidation or dissolution of Company.

 

17



--------------------------------------------------------------------------------

      (D)   The Shares cease to be listed or quoted on any of The New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or any of
their respective successors).       (E)   Dealer, despite using commercially
reasonable efforts, is unable or reasonably determines based on advice of
counsel that it is impractical or illegal, to hedge its exposure with respect to
the Transaction in the public market without registration under the Securities
Act or as a result of any legal, regulatory or self-regulatory requirements or
related policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer).      
(F)   Default by Company or any of its subsidiaries with respect to any
mortgage, agreement or other instrument under which there may be outstanding, or
by which there may be secured or evidenced, any indebtedness for money borrowed
in excess of USD 150 million (or its foreign currency equivalent) in the
aggregate of Company and/or any such subsidiary, whether such indebtedness now
exists or shall hereafter be created (i) resulting in such indebtedness becoming
or being declared due and payable or (ii) constituting a failure to pay the
principal or interest of any such debt when due and payable at its stated
maturity, upon required repurchase, upon declaration of acceleration or
otherwise, if such default is not cured or waived, or such acceleration is not
rescinded within 30 days after notice thereof is received by Company in
accordance with the indenture governing any equity-linked indebtedness of
Company.       (G)   A final judgment or judgments for the payment of USD
150 million (or its foreign currency equivalent) or more (excluding any amounts
covered by insurance) in the aggregate rendered against Company or any of its
subsidiaries, which judgment is not discharged, satisfied, paid, waived or
stayed within 60 days after (I) the date on which the right to appeal thereof
has expired if no such appeal has commenced, or (II) the date on which all
rights to appeal have been extinguished.   (j)  

No Setoff; No Collateral. Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Company
hereunder are not secured by any collateral. Each party waives any and all
rights it may have to set off obligations arising under the Agreement and the
Transaction against other obligations between the parties, whether arising under
any other agreement, applicable law or otherwise.

  (k)  

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

    (i)   If, in respect of the Transaction, an amount is payable by Company to
Dealer, (A) pursuant to Section 12.7 or Section 12.9 of the Equity Definitions
or (B) pursuant to Section 6(d)(ii) and 6(e) of the Agreement (any such amount,
a “Payment Obligation”), Company shall satisfy the Payment Obligation by the
Share Termination Alternative (as defined below), unless (a) Company gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the
Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Company remakes the representation set forth in
Section 8(g) as of the date of such election and (c) Dealer agrees, in its sole
discretion, to such election, in which case the provisions of Section 12.7 or
Section 12.9 of the Equity Definitions, or the provisions of Section 6(d)(ii)
and 6(e) of the Agreement, as the case may be, shall apply.

 

18



--------------------------------------------------------------------------------

    Share Termination Alternative:    If applicable, Company shall deliver to
Dealer the Share Termination Delivery Property on the date (the “Share
Termination Payment Date”) on which the Payment Obligation would otherwise be
due pursuant to “Consequences of Merger Events / Tender Offers” under Section 3
above or Section 12.6, Section 12.7 or Section 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable, subject to Section 9(l)(i)
below, in satisfaction, subject to Section 9(l)(ii) below, of the relevant
Payment Obligation, in the manner reasonably requested by Dealer free of
payment.     Share Termination Delivery Property:    A number of Share
Termination Delivery Units, as calculated by the Calculation Agent, equal to the
relevant Payment Obligation divided by the Share Termination Unit Price. The
Calculation Agent shall adjust the amount of Share Termination Delivery Property
by replacing any fractional portion of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price (without giving effect to any
discount pursuant to Section 9(l)(i)).     Share Termination Unit Price:    The
value to Dealer of property contained in one Share Termination Delivery Unit on
the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means. In the case of a Private Placement
of Share Termination Delivery Units that are Restricted Shares (as defined
below), as set forth in Section 9(l)(i) below, the Share Termination Unit Price
shall be determined by the discounted price applicable to such Share Termination
Delivery Units. In the case of a Registration Settlement of Share Termination
Delivery Units that are Restricted Shares (as defined below) as set forth in
Section 9(l)(ii) below, notwithstanding the foregoing, the Share Termination
Unit Price shall be the Settlement Price on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable. The Calculation
Agent shall notify Company of the Share Termination Unit Price at the time of
notification of such Payment Obligation to Company or, if applicable, at the
time the discounted price applicable to the relevant Share Termination Units is
determined pursuant to Section 9(l)(i).     Share Termination Delivery Unit:   
One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,

 

19



--------------------------------------------------------------------------------

         Insolvency or Merger Event (any such cash or other property, the
“Exchange Property”), a unit consisting of the type and amount of Exchange
Property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Nationalization, Insolvency or Merger Event. If such
Nationalization, Insolvency or Merger Event involves a choice of Exchange
Property to be received by holders, such holder shall be deemed to have elected
to receive the maximum possible amount of cash.       Failure to Deliver:   
Inapplicable       Other applicable provisions:    If Share Termination
Alternative is applicable, the provisions of Sections 9.8, 9.9, 9.11 and 9.12
(as modified above) of the Equity Definitions will be applicable, except that
all references in such provisions to “Physically-settled” shall be read as
references to “Share Termination Settled” and all references to “Shares” shall
be read as references to “Share Termination Delivery Units”. “Share Termination
Settled” in relation to the Transaction means that the Share Termination
Alternative is applicable to the Transaction.   (l)   Registration/Private
Placement Procedures. If, in the reasonable determination of Dealer, based on
the advice of counsel, following any delivery of Shares or Share Termination
Delivery Property to Dealer hereunder, such Shares or Share Termination Delivery
Property would be in the hands of Dealer subject to any applicable restrictions,
or any registration or qualification requirement or prospectus delivery
requirement for such Shares or Share Termination Delivery Property, pursuant to
any applicable federal or state securities law (including, without limitation,
any such requirement arising under Section 5 of the Securities Act as a result
of such Shares or Share Termination Delivery Property being subject to
restrictions on resale under the Securities Act, or as a result of the sale of
such Shares or Share Termination Delivery Property being subject to paragraph
(c) of Rule 145 under the Securities Act) (such Shares or Share Termination
Delivery Property, “Restricted Shares”), then delivery of such Restricted Shares
shall be effected pursuant to either clause (i) or (ii) below at the election of
Company, unless Dealer waives the need for registration/private placement
procedures set forth in (i) and (ii) below. Notwithstanding the foregoing,
solely in respect of any Daily Number of Warrants exercised or deemed exercised
on any Expiration Date, Company shall elect, prior to the first applicable
Settlement Date for the first applicable Expiration Date, a Private Placement
Settlement or Registration Settlement for all deliveries of Restricted Shares
for all such Expiration Dates which election shall be applicable to all
remaining Settlement Dates for such Warrants and the procedures in clause (i) or
clause (ii) below shall apply for all such delivered Restricted Shares on an
aggregate basis commencing after the final Settlement Date for such Warrants.
The Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.         (i)   If Company elects to settle the Transaction pursuant to
this clause (i) (a “Private Placement Settlement”),
then delivery of Restricted Shares by Company shall be effected in customary
private placement procedures
with respect to such Restricted Shares reasonably acceptable to Dealer; provided
that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any
action that would make unavailable either the exemption pursuant to
Section 4(a)(2) of the Securities Act
for the sale by Company to Dealer (or any affiliate designated by

 

20



--------------------------------------------------------------------------------

      Dealer) of the Restricted Shares or the exemption pursuant to
Section 4(a)(1) or Section 4(a)(3) of the Securities Act for resales of the
Restricted Shares by Dealer (or any such affiliate of Dealer). The Private
Placement Settlement of such Restricted Shares shall include customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer of the Restricted Shares by Dealer), opinions and certificates,
and such other documentation as is customary for private placement agreements,
all reasonably acceptable to Dealer. In the case of a Private Placement
Settlement, Dealer shall determine the appropriate discount to the Share
Termination Unit Price (in the case of settlement of Share Termination Delivery
Units pursuant to Section 9(k) above) or any Settlement Price (in the case of
settlement of Shares pursuant to Section 2 above) applicable to such Restricted
Shares in a commercially reasonable manner and appropriately adjust the number
of such Restricted Shares to be delivered to Dealer hereunder. Notwithstanding
anything to the contrary in the Agreement or this Confirmation, the date of
delivery of such Restricted Shares shall be the Exchange Business Day following
notice by Dealer to Company, of such applicable discount and the number of
Restricted Shares to be delivered pursuant to this clause (i). For the avoidance
of doubt, delivery of Restricted Shares shall be due as set forth in the
previous sentence and not be due on the Share Termination Payment Date (in the
case of settlement of Share Termination Delivery Units pursuant to Section 9(k)
above) or on the Settlement Date for such Restricted Shares (in the case of
settlement in Shares pursuant to Section 2 above).     (ii)  

If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities due diligence rights, opinions and
certificates, and such other documentation as is customary for equity
underwriting agreements, all reasonably acceptable to Dealer. If Dealer, in its
sole reasonable discretion, is not satisfied with such procedures and
documentation Private Placement Settlement shall apply. If Dealer is satisfied
with such procedures and documentation, it shall sell the Restricted Shares
pursuant to such registration statement during a period (the “Resale Period”)
commencing on the Exchange Business Day following delivery of such Restricted
Shares (which, for the avoidance of doubt, shall be (x) the Share Termination
Payment Date in case of settlement in Share Termination Delivery Units pursuant
to Section 9(k) above or (y) the Settlement Date in respect of the final
Expiration Date for all Daily Number of Warrants) and ending on the earliest of
(i) the Exchange Business Day on which Dealer completes the sale of all
Restricted Shares or, in the case of settlement of Share Termination Delivery
Units, a sufficient number of Restricted Shares so that the realized net
proceeds of such sales equals or exceeds the Payment Obligation (as defined
above), (ii) the date upon which all Restricted Shares have been sold or
transferred pursuant to Rule 144 (or similar provisions then in force) or Rule
145(d)(2) (or any similar provision then in force) under the Securities Act and
(iii) the date upon which all Restricted Shares may be sold or transferred by a
non-affiliate pursuant to Rule 144 (or any similar provision then in force) or
Rule 145(d)(2) (or any similar provision then in force) under the Securities
Act. If the Payment Obligation exceeds the realized net proceeds from such
resale, Company shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Business Day immediately following the
last day of the Resale Period the amount of such excess (the “Additional
Amount”) in cash or in a number of Shares (“Make-whole Shares”) in an amount
that, based on the Settlement Price on the last day of the Resale Period (as if
such day were the “Valuation Date” for purposes of computing such Settlement
Price), has a dollar value equal to the Additional Amount. The Resale Period
shall continue to enable

 

21



--------------------------------------------------------------------------------

       the sale of the Make-whole Shares. If Company elects to pay the
Additional Amount in Shares, the requirements and provisions for Registration
Settlement shall apply. This provision shall be applied successively until the
Additional Amount is equal to zero. In no event shall Company deliver a number
of Restricted Shares greater than the Maximum Number of Shares.     (iii)    If
the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.   (m)   Limit on Beneficial Ownership. Notwithstanding any
other provisions hereof, Dealer may not exercise any Warrant hereunder or be
entitled to take delivery of any Shares deliverable hereunder, and Automatic
Exercise shall not apply with respect to any Warrant hereunder, to the extent
(but only to the extent) that, after such receipt of any Shares upon the
exercise of such Warrant or otherwise hereunder [and after taking into account
any Shares deliverable to Dealer under the letter agreement dated August
[            ], 2019 between Dealer and Company regarding Base Warrants (the
“Base Warrant Confirmation”)], (i) the Section 16 Percentage would exceed 8%, or
(ii) the Share Amount would exceed the Applicable Share Limit. Any purported
delivery hereunder shall be void and have no effect to the extent (but only to
the extent) that, after such delivery [and after taking into account any Shares
deliverable to Dealer under the Base Warrant Confirmation], (i) the Section 16
Percentage would exceed 8%, or (ii) the Share Amount would exceed the Applicable
Share Limit. If any delivery owed to Dealer hereunder is not made, in whole or
in part, as a result of this provision, Company’s obligation to make such
delivery shall not be extinguished and Company shall make such delivery as
promptly as practicable after, but in no event later than one Business Day
after, Dealer gives notice to Company that, after such delivery, (i) the
Section 16 Percentage would not exceed 8%, and (ii) the Share Amount would not
exceed the Applicable Share Limit.   (n)   Share Deliveries. Company
acknowledges and agrees that, to the extent the holder of this Warrant is not
then an affiliate and has not been an affiliate for 90 days (it being understood
that Dealer will not be considered an affiliate under this paragraph solely by
reason of its receipt of Shares pursuant to the Transaction), and otherwise
satisfies all holding period and other requirements of Rule 144 of the
Securities Act applicable to it, (i) any Shares or Share Termination Delivery
Property delivered hereunder at any time after 6 months from the Trade Date (or
1 year from the Trade Date if, at such time, informational requirements of Rule
144(c) are not satisfied with respect to Company), and (ii) any Restricted
Shares after the period of 6 months (or 1 year if, at such time, informational
requirements of Rule 144(c) under the Securities Act are not satisfied with
respect to Company) has elapsed from the applicable Settlement Date or Share
Termination Payment Date, in each case, shall be eligible for resale without
restriction under Rule 144 of the Securities Act and Company agrees to promptly
remove, or cause the transfer agent for such Shares, Share Termination Delivery
Property or Restricted Shares, to remove, any legends referring to any
restrictions on resale under the Securities Act from any certificates
representing such Shares, Share Termination Delivery Property or Restricted
Shares upon request by Dealer to Company or such transfer agent, without any
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Dealer. Company further agrees that (i) any
Shares or Share Termination Delivery Property delivered hereunder prior to the
date that is 6 months from the Trade Date (or 1 year from the Trade Date if, at
such time, informational requirements of Rule 144(c) are not satisfied with
respect to Company), and (ii) any Restricted Shares at any time before the
period of 6 months (or 1 year if, at such time, informational requirements of
Rule 144(c) under the Securities Act are not satisfied with respect to Company)
has elapsed from the applicable Settlement Date or Share Termination Payment
Date, in each case, may be transferred by and among Dealer and its affiliates
and Company shall effect such transfer

 

22



--------------------------------------------------------------------------------

        without any further action by Dealer, and any affiliate to which such
Shares, Share Termination Delivery Property or
Restricted Shares is transferred may request removal of any legends from any
certificates representing such Shares,
Share Termination Delivery Property or Restricted Shares, as the case may be,
pursuant to the immediately
preceding sentence. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares,
Share Termination Delivery Property or Restricted Shares shall be effected by
book-entry transfer through the
facilities of DTC, or any successor depositary, if at the time of delivery, such
class of Shares, class of Share
Termination Delivery Property or class or Restricted Shares is in book-entry
form at DTC or such successor
depositary. Notwithstanding anything to the contrary herein, to the extent the
provisions of Rule 144 of the
Securities Act or any successor rule are amended, or the applicable
interpretation thereof by the Securities and
Exchange Commission or any court change after the Trade Date, the agreements of
Company herein shall be deemed
modified to the extent necessary, in the opinion of outside counsel of Company,
to comply with Rule 144 of the
Securities Act or any successor rule, as in effect at the time of delivery of
the relevant Shares, Share Termination
Delivery Property or Restricted Shares.   (o)   Waiver of Jury Trial. Each party
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in respect of any suit, action or proceeding relating to the
Transaction. Each party (i) certifies that no representative, agent or attorney
of the other party has represented, expressly or otherwise, that such other
party would not, in the event of such a suit, action or proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it and the other party
have been induced to enter into the Transaction, as applicable, by, among other
things, the mutual waivers and certifications provided herein.   (p)   Tax
Disclosure. Effective from the date of commencement of discussions concerning
the Transaction, Company and each of its employees, representatives, or other
agents may disclose to any and all persons, without limitation of any kind, the
tax treatment and tax structure of the Transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to Company relating
to such tax treatment and tax structure.   (q)   Maximum Share Delivery.    

(i)

   Notwithstanding any other provision of this Confirmation, the Agreement or
the Equity Definitions, in no event will Company at any time be required to
deliver a number of Shares greater than two times the Number of Shares (the
“Maximum Number of Shares”) to Dealer in connection with the Transaction,
including, without limitation, any Shares deliverable to Dealer as a result of
any early termination of the Transaction. Company shall not take any action to
decrease the number of authorized but unissued Shares that are not reserved for
other transactions below the Maximum Number of Shares.         (ii)    In the
event Company shall not have delivered to Dealer the full number of Shares or
Restricted Shares
otherwise deliverable by Company to Dealer pursuant to the terms of the
Transaction because Company
has insufficient authorized but unissued Shares that are not reserved for other
transactions (such deficit,
the “Deficit Shares”), Company shall be continually obligated to deliver, from
time to time, Shares or
Restricted Shares, as the case may be, to Dealer until the full number of
Deficit Shares have been
delivered pursuant to this Section 9(q)(ii), when, and to the extent that,
(A) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or
not in exchange for cash, fair value or any other consideration), (B) authorized
and unissued Shares
previously reserved for issuance in respect of other transactions become no
longer so reserved or
(C) Company additionally authorizes any unissued Shares that are not reserved
for other transactions;
provided that in no event shall Company deliver any Shares or Restricted Shares
to Dealer pursuant to
this Section 9(q)(ii) to the extent that such delivery would cause the aggregate
number of Shares and
Restricted Shares delivered to Dealer to exceed the Maximum Number of Shares.
Company shall
immediately notify Dealer of the occurrence of any of the foregoing

 

23



--------------------------------------------------------------------------------

       events (including the number of Shares subject to clause (A), (B) or
(C) and the corresponding number of Shares or Restricted Shares, as the case may
be, to be delivered) and promptly deliver such Shares or Restricted Shares, as
the case may be, thereafter.   (r)   Right to Extend. Dealer may postpone or
add, in whole or in part, any Expiration Date or any other date of valuation or
delivery with respect to some or all of the relevant Warrants (in which event
the Calculation Agent shall make appropriate adjustments to the Daily Number of
Warrants with respect to one or more Expiration Dates) if Dealer reasonably
determines, in its good faith, commercially reasonable judgment (or, in the case
of clause (ii) below only, based on the advice of counsel), that such
postponement is reasonably necessary or appropriate (i) to preserve Dealer’s
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions (but only if there is a material decrease in liquidity relative to
Dealer’s expectation on the Trade Date, as determined by Dealer in its sole
discretion) or (ii) to enable Dealer to effect transactions in Shares in
connection with its hedging, hedge unwind or settlement activity hereunder in a
manner that would, if Dealer were Issuer or an affiliated purchaser of Issuer,
be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer.  
(s)   Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction other than during any such bankruptcy
proceedings; provided further that nothing herein shall limit or shall be deemed
to limit Dealer’s rights in respect of any transactions other than the
Transaction.   (t)   Securities Contract; Swap Agreement. The parties hereto
intend for (i) the Transaction to be a “securities contract” and a “swap
agreement” as defined in the Bankruptcy Code (Title 11 of the United States
Code) (the “Bankruptcy Code”), and the parties hereto to be entitled to the
protections afforded by, among other Sections, Sections 362(b)(6), 362(b)(17),
546(e), 546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to
liquidate the Transaction and to exercise any other remedies upon the occurrence
of any Event of Default under the Agreement with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code, and
(iii) each payment and delivery of cash, securities or other property hereunder
to constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.   (u)   Wall Street Transparency and
Accountability Act. In connection with Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (“WSTAA”), the parties hereby agree
that neither the enactment of WSTAA or any regulation under the WSTAA, nor any
requirement under WSTAA or an amendment made by WSTAA, shall limit or otherwise
impair either party’s otherwise applicable rights to terminate, renegotiate,
modify, amend or supplement this Confirmation or the Agreement, as applicable,
arising from a termination event, force majeure, illegality, increased costs,
regulatory change or similar event under this Confirmation, the Equity
Definitions incorporated herein, or the Agreement (including, but not limited
to, rights arising from Change in Law, Hedging Disruption, Increased Cost of
Hedging, an Excess Ownership Position, or Illegality (as defined in the
Agreement)).   (v)   Agreements and Acknowledgements Regarding Hedging. Company
understands, acknowledges and agrees that: (A) at any time on and prior to the
last Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction, (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction, (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its

 

24



--------------------------------------------------------------------------------

    price and market risk with respect to the Settlement Prices and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Settlement Prices,
each in a manner that may be adverse to Company.   (w)   Early Unwind. In the
event the sale of the [“Firm] [“Additional] Securities” (as defined in the
Purchase Agreement) is not consummated with the Initial Purchasers for any
reason, or Company fails to deliver to Dealer opinions of counsel as required
pursuant to Section 9(a), in each case by 1:00 p.m. (New York City time) on the
Premium Payment Date, or such later date as agreed upon by the parties (the
Premium Payment Date or such later date the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Company represents and acknowledges to the other
that upon an Early Unwind, all obligations with respect to the Transaction shall
be deemed fully and finally discharged.   (x)   Payment by Dealer. In the event
that, following payment of the Premium, (i) an Early Termination Date occurs or
is designated with respect to the Transaction as a result of a Termination Event
or an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to
Company an amount calculated under Section 6(e) of the Agreement, or (ii) Dealer
owes to Company, pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions, an amount calculated under Section 12.8 of the Equity Definitions,
such amount shall be deemed to be zero.   (y)   Listing of Warrant Shares.
Company shall have submitted an application for the listing of the Warrant
Shares on the Exchange, and such application and listing shall have been
approved by the Exchange, subject only to official notice of issuance, in each
case, on or prior to the Premium Payment Date.   (z)   Conduct Rules. Each party
acknowledges and agrees to be bound by the Conduct Rules of the Financial
Industry Regulatory Authority applicable to transactions in options, and further
agrees not to violate the position and exercise limits set forth therein.   (aa)
  [Acknowledgment regarding certain UK Resolution Authority Powers.     (i)   
Dealer is authorized by the Prudential Regulation Authority (“PRA”) and
regulated by the Financial Conduct Authority and the PRA, and is subject to the
Bank of England’s resolution authority powers, as contained in the EU Bank
Recovery and Resolution Directive, and transposed in the UK by the Banking Act
2009. The powers include the ability to (a) suspend temporarily the termination
and security enforcement rights of parties to a qualifying contract, and/or
(b) bail-in certain liabilities owed by Dealer including the writing-down of the
value of certain liabilities and/or the conversion of such liabilities into
equity holdings (as described in further detail below). Pursuant to PRA
requirements, Dealer is required to ensure that counterparties to certain
agreements it enters into which are governed by non-EEA law contractually
recognize the validity and applicability of the above-mentioned resolution
powers, in order to ensure their effectiveness in cross border scenarios.      
  (ii)    The terms of this section apply only to the Transaction and constitute
our entire agreement in relation to
the matters contained in this section, and do not extend or amend the resolution
authority powers of the
Bank of England or any replacement authority. The terms of this section may not
be amended by any
other agreements, arrangements or

 

25



--------------------------------------------------------------------------------

       understandings between Dealer and Company. By signing the Transaction,
Company acknowledges and agrees that, notwithstanding the governing law of the
Transaction, the Transaction is subject to, and Company will be bound by the
effect of an application of, the Bank of England’s (or replacement resolution
authority’s) powers to (a) stay termination and/or security enforcement rights,
and (b) bail-in liabilities.]   (bb)   [Insert relevant Dealer QFC language, if
any.]

 

26



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Company with respect to the Transaction, by
manually signing this Confirmation or this page hereof as evidence of agreement
to such terms and providing the other information requested herein and returning
an executed copy to Dealer.

 

Yours faithfully, [                    ] By:  

 

  Name:   Title:

[[                    ]

as Agent

By:  

 

  Name:   Title:                                     
                                 ]

Accepted and confirmed

as of the Trade Date:

 

AKAMAI TECHNOLOGIES, INC. By:  

         

Authorized Signatory Name:  